Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  STEPHANIE MARIA GREEN, individually
  and on behalf of all others similarly situated,              CLASS ACTION

         Plaintiff,

  vs.

  PERSONAL WEALTH KNOWLEDGE                                    JURY TRIAL DEMANDED
  SOLUTIONS, LLC d/b/a SIGNATURE
  PREFERRED, a Delaware Corporation,

         Defendant.
  ___________________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff, Stephanie Maria Green (hereinafter “Plaintiff”), brings this class action under

  Rule 23 of the Federal Rules of Civil Procedure against Personal Wealth Knowledge Solutions,

  LLC d/b/a Signature Preferred (“Personal Wealth” or “Defendant”) for its violations of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the

  regulations promulgated thereunder. In support, Plaintiff alleges as follows:

                                   PRELIMINARY STATEMENT

          1.     Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

  other available legal or equitable remedies, resulting from the illegal actions of Defendant in

  negligently or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading

  Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to himself and his own

  acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by his attorneys.


                                                    1
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 14



          2.     “Month after month, unwanted robocalls and texts, both telemarketing and

  informational, top the list of consumer complaints received by the [FCC].”1 The TCPA is designed

  to protect consumer privacy by, among other things, prohibiting the making of autodialed or

  prerecorded-voice calls to cell phone numbers and failing to institute appropriate do-not-call

  procedures. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. 64.1200(d).

          3.     The TCPA was designed to prevent calls like the ones described within this

  complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

  about abuses of telephone technology – for example, computerized calls dispatched to private

  homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

  744 (2012).

          4.     In enacting the TCPA, Congress intended to give consumers a choice as to how

  creditors and telemarketers may call them and made specific findings that “[t]echnologies that

  might allow consumers to avoid receiving such calls are not universally available, are costly, are

  unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

  243, § 11. Toward this end, Congress found that:

                 [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
                 or when such calls are necessary in an emergency situation affecting
                 the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
                 invasion.

  Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

  (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

         5.      In an action under the TCPA, a plaintiff must only show that the defendant “called

  a number assigned to a cellular telephone service using an automatic dialing system or prerecorded


  1
         In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).

                                                  2
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 14



  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

  755 F.3d 1265 (11th Cir. 2014).

                                     JURISDICTION AND VENUE

          6.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

  1331 and 47 U.S.C. § 227.

          7.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

  substantial part of the events or omissions giving rise to the claims in this case occurred in this

  District, including the transmission of the subject unauthorized call and text advertisements.

          8.      The Court has personal jurisdiction over Defendant because it conducts business in

  this state, markets its services within this state, and has availed itself to the jurisdiction of the State

  of Florida by transmitting the subject unauthorized text advertisements to Plaintiff and Class

  Members in this state.

                                                 PARTIES

          9.      Plaintiff’s domicile is in Hillsborough County, Florida. Plaintiff is a citizen of the

  state of Florida.

          10.     Defendant, Wealth Knowledge Solutions, LLC d/b/a Signature Preferred, is a

  Delaware Limited Liability Company and citizen of the state of Florida, listing its principal address

  at 675 W. Indiantown Road, Suite 203, Jupiter, FL 33458. Wealth Knowledge Solutions, LLC is

  also registered in the state of Florida.

          11.     Defendant is in the business of selling credit counseling services to consumers,

  including debt consolidation plans.

          12.     Defendant promotes and markets its services by calling and sending unsolicited text

  messages to wireless phone users.



                                                      3
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 14



         13.     Defendant, directly or through other persons, entities or agents acting on its behalf,

  conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused all of

  the wrongful acts and omissions, including the dissemination of the unsolicited calls and text

  messages that are the subject matter of this Complaint.

                                    FACTUAL ALLEGATIONS

         14.     At all times relevant, Plaintiff was a citizen of the State of Florida. Plaintiff is, and

  at all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).

         15.     Defendant is, and at all times mentioned herein was, a corporation and “persons,”

  as defined by 47 U.S.C. § 153 (39).

         16.     At all times relevant Defendant conducted business in the State of Florida and in

  Palm Beach County, within this judicial district.

         17.     Defendant utilizes prerecorded telemarketing calls and bulk SPAM text messages

  to market and advertise Defendant’s business, including numerous pre-recorded calls and

  unsolicited text messages to Plaintiff.

         18.     Plaintiff has received more than 46 calls, text messages and voicemails from

  Personal Wealth since August 2019.

         19.     Upon information and belief, Defendant has made calls and transmitted similar

  messages to the cellular telephones of other individuals residing in Florida.

         20.     At no time did Plaintiff provide Plaintiff’s cellular number to Defendant through

  any medium, nor did Plaintiff consent to receive such an unsolicited call and text message.

         21.     Plaintiff answered one or more telephone calls initiated by Defendant and instructed

  Defendant to cease from placing any further telephone calls to Plaintiff.




                                                    4
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 5 of 14



          22.     Plaintiff has never signed-up for, and has never used, Defendant’s services, and has

  never had any form of business relationship with Defendant.

          23.     Plaintiff is the subscriber and sole user of the 89997 Number and is financially

  responsible for phone service to the 8997 Number, including the cellular costs and data usage

  incurred as a result of the unlawful calls and text messages made to Plaintiff by Defendant.

          24.     Plaintiff has been registered with the national do-not-call registry since 2014.

          25.     The content of the calls and text messages made to Plaintiff and the Class Members

  show that they were for the purpose of marketing, advertising, and promoting Defendant’s business

  and services to Plaintiff as part of an overall telemarketing strategy.

          26.     These calls and text messages were not for emergency purposes as defined by 47

  U.S.C. § 227(b)(1)(A)(i).

          27.     Plaintiff did not provide Defendant or its agents prior express consent to receive

  calls and/or text messages, including unsolicited calls and text messages, to her cellular telephone,;

  therefore, the unsolicited calls and text messages violated 47 U.S.C. § 227(b)(1).

          28.     Defendant is and was aware that it is placing unsolicited robocalls and transmitting

  unsolicited telemarketing text messages to Plaintiff and other consumers without their prior

  express consent.

          29.     Plaintiff was damaged by Defendant’s calls, voicemails and text messages. In

  addition to using Plaintiff’s cellular data, her privacy was wrongfully invaded, and Plaintiff has

  become understandably aggravated with having to deal with the frustration of repeated, unwanted

  calls, voicemails and robo-spam text messages forcing her to divert attention away from her work

  and other activities. See Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1211 (11th Cir.

  2018). (“[T]ime wasting is an injury in fact”…. “[A] small injury… is enough for standing

  purposes”).

                                                      5
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 6 of 14



                                CLASS ACTION ALLEGATIONS

         30.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

  Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

  Members” defined as:

                 No Consent Class: All persons within the United States who,
                 within the four years prior to the filing of this Complaint,
                 received a telephone call from Defendant or anyone on
                 Defendant’ behalf, containing a pre-recorded message or
                 artificial voice, to said person’s cellular telephone number,
                 advertising Defendant’s services, without the recipients prior
                 express consent.

                 Do Not Call Registry Class: All persons in the United States who
                 from four years prior to the filing of this action (1) were sent a
                 text or received a telephone call by or on behalf of Defendant;
                 (2) more than one time within any 12-month period; (3) where
                 the person’s telephone number had been listed on the National
                 Do Not Call Registry for at least thirty days; (4) for the purpose
                 of selling Defendant’s products and services; and (5) for whom
                 Defendant did not obtain prior express written consent, or (b) it
                 obtained prior express written consent.


          31.    Excluded from the Class are: any Defendant, and any subsidiary or affiliate of

  that Defendant, and the directors, officers and employees of that Defendant or its subsidiaries or

  affiliates, and members of the federal judiciary.

          32.    This action has been brought and may properly be maintained as a class action

  against Defendant pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

  Plaintiff reserves the right to amend the Class definition if discovery and further investigation

  reveal that any Class should be expanded or otherwise modified.

         33.     Numerosity: At this time, Plaintiff does not know the exact number of Class

  Members, but among other things, given the nature of the claims and that Defendant’s conduct

                                                      6
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 7 of 14



  consisted of a standardized SPAM text messaging campaign electronically sent to particular

  telephone numbers and calls placed to cellular telephone numbers, Plaintiff believes, at a

  minimum, there are greater than forty (40) Class Members. Plaintiff believes that the Class is so

  numerous that joinder of all members of the Class is impracticable and the disposition of their

  claims in a class action rather than incremental individual actions will benefit the Parties and the

  Court by eliminating the possibility of inconsistent or varying adjudications of individual actions.

         34.      Upon information and belief, a more precise Class size and the identities of the

  individual members thereof are ascertainable through Defendant’s records, including, but not

  limited to Defendant’s calls, text and marketing records.

         35.      Members of the Class may additionally or alternatively be notified of the pendency

  of this action by techniques and forms commonly used in class actions, such as by published notice,

  e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

  methods suitable to this class and deemed necessary and/or appropriate by the Court.

         36.      Existence and Predominance of Common Questions of Fact and Law: There is

  a well-defined community of common questions of fact and law affecting the Plaintiff and

  members of the Class. Common questions of law and/or fact exist as to all members of the Class

  and predominate over the questions affecting individual Class members. These common legal

  and/or factual questions include, but are not limited to, the following:

               a. Whether, within the four years prior to the filing of this Complaint, Defendant or

                  its agents called, initiated telephone calls containing pre-recorded messages and/or

                  artificial voice to Plaintiff and Class Members;

               b. Whether, within the four years prior to the filing of this Complaint, Defendant or

                  its agents sent two or more unsolicited text messages during a twelve month period



                                                   7
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 8 of 14



                  to Plaintiff or Class Members whose telephone numbers had been registered to the

                  DNC for more than thirty days;

               c. Whether Defendant engaged in telemarketing when it called and sent the text

                  messages which are the subject of this lawsuit;

               d. Whether the calls, voicemail and text messages sent to Plaintiff and Class Members

                  violate the TCPA and its regulations;

               e. Whether Defendant willfully or knowingly violated the TCPA or the rules

                  prescribed under it;

               f. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                  treble damages, and attorney fees and costs for Defendant’s acts and conduct;

               g. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                  enjoining Defendant from continuing to engage in its unlawful conduct; and

               h. Whether Plaintiff and the Class are entitled to any other relief.

         37.      One or more questions or issues of law and/or fact regarding Defendant’s liability

  are common to all Class Members and predominate over any individual issues that may exist and

  may serve as a basis for class certification under Rule 23(c)(4).

         38.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

  The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

  from the same course of conduct that violates the TCPA.

         39.      Plaintiff and members of the Class each received at least one SPAM text

  advertisement and/or telephone call, advertising the Defendant’s credit counseling and debt

  consolidation services, which Defendant sent or caused to be sent to Plaintiff and the members of

  the Class.



                                                    8
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 9 of 14



          40.     Adequacy of Representation: Plaintiff is an adequate representative of the Class

  because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

  will fairly, adequately and vigorously represent and protect the interests of the members of the

  Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,

  who are competent and experienced in litigation in the federal courts, TCPA litigation and class

  action litigation.

          41.     Superiority: A class action is superior to other available means for the fair and

  efficient adjudication of the claims of the Class. While the aggregate damages which may be

  awarded to the members of the Class are likely to be substantial, the damages suffered by

  individual members of the Class are relatively small. As a result, the expense and burden of

  individual litigation makes it economically infeasible and procedurally impracticable for each

  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against Defendant

  by any member of the Class. The likelihood of the individual members of the Class prosecuting

  separate claims is remote. Individualized litigation would also present the potential for varying,

  inconsistent or contradictory judgments, and would increase the delay and expense to all parties

  and the court system resulting from multiple trials of the same factual issues. In contrast, the

  conduct of this matter as a class action presents fewer management difficulties, conserves the

  resources of the parties and the court system, and would protect the rights of each member of the

  Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

  would preclude its maintenance as a class action.

          42.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted



                                                    9
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 10 of 14



  under Rule 23(b)(2) because Defendant has acted on grounds generally applicable to Plaintiff and

  members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

  Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  generally applicable to the entire Class in order to enjoin and prevent Defendant’s ongoing

  violations of the TCPA, and to order Defendant to provide notice to them of their rights under the

  TCPA to statutory damages and to be free from unwanted calls.

                                  COUNT I
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227(b)

         43.      Plaintiff incorporates by reference all of the allegations contained in all of the above

  paragraphs of this Complaint as though fully stated herein.

         44.      It is a violation of the TCPA “to initiate any telephone call to any residential

  telephone line using an artificial or prerecorded voice to deliver a message without the prior

  consent of the called party, unless the call is initiated for emergency purposes. . . .” 47 U.S.C.

  227(b)(1)(B).

         45.      Defendant – or third parties directed by Defendant – used an artificial or

  prerecorded voice to deliver messages to Plaintiff and other Class Members without prior consent.

         46.      These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call any of these cellular phones.

         47.      Defendant has, therefore, violated Sec. 227(b)(2) of the TCPA by initiating

  telephone class while using an artificial or prerecorded voice to deliver non-emergency telephone

  calls to the cellular phones of Plaintiff and the other members of the putative Class without their

  prior express written consent.



                                                    10
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 11 of 14



         48.     The foregoing acts and omissions of Defendant constitutes numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.

         49.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         50.     At all relevant times, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         51.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that its conduct was a violation of the TCPA.

         52.     Because Defendant knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive calls using artificial or prerecorded voice, the Court

  should treble the amount of statutory damages available to Plaintiff and members of the Putative

  Class pursuant to section 227(b)(3) of the TCPA.

         53.     As a result of Defendant knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

         54.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against Defendant, as set forth in the Prayer for Relief below.




                                                   11
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 12 of 14



                                            COUNT II
                           Violation of the TCPA, 47 U.S.C. § 227
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)

         55.      Plaintiff repeats and realleges the paragraphs 1 through 48 of this Complaint and

  incorporates them by reference herein.

         56.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

         57.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”2

         58.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         59.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).




  2
     See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003), available at
  https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                  12
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 13 of 14



         60.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         61.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

  such violations of 47 C.F.R. § 64.1200.

         62.      To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and in favor

  of the class, against Defendant for:

               a. An order certifying this case as a class action, certifying Plaintiff as representative

                  of the Class, and designating Plaintiff’s counsel as Class counsel;

               b. Statutory damages of $500 per text and call in violation of the TCPA;

               c. Willful damages at $1,500 per text and call in violation of the TCPA;

               d. A declaration that Defendant’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);



                                                    13
Case 9:20-cv-81222-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 14 of 14



            e. An injunction prohibiting Defendant’s from calling numbers assigned to cellular

                telephones using a prerecorded or artificial voice without the prior express written

                consent of the called party;

            f. Reasonable attorney’s fees and costs; and

            g. Such further and other relief as this Court deems reasonable and just.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury.


  Dated: July 29, 2020                         Respectfully submitted,

                                               /s/ Seth M. Lehrman
                                               Seth M. Lehrman (FBN 132896)
                                               E-mail: seth@epllc.com
                                               EDWARDS POTTINGER LLC
                                               425 North Andrews Avenue, Suite 2
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954-524-2820
                                               Facsimile: 954-524-2822

                                               Attorneys for Plaintiff




                                                 14
